— Proceeding initiated in this court pursuant to section 298 of the Executive Law to review a determination of the State Division of Human Rights, dated November 21, 1983, which dismissed petitioner’s complaint of an unlawful discriminatory practice based on physical disability.
This proceeding was commenced following abolition of the State Human Rights Appeal Board (L 1984, ch 83, § 2) in accordance with the statutory provision concerning appeals pending before the appeal board (L 1984, ch 83, § 4). Petitioner challenges the division’s finding of “no probable cause to believe that the respondent engaged in or was engaging in the unlawful discriminatory practice complained of”.
Petitioner’s complaint alleges that respondent terminated him due to a physical disability. The division found no proof to support this allegation other than petitioner’s claim that he was told he was being fired because he was no longer the person he used to be. The division’s investigation revealed that the employer terminated petitioner for deficiencies in the manner in which he performed his duties. In particular, the employer was dissatisfied with petitioner’s conduct as sales manager in supervising the sales force. The division’s determination finding no probable cause is supported by substantial evidence and has a rational basis, and it must, therefore, be confirmed (see Matter of Comfort v New York State Human Rights Appeal Bd., 101 AD2d 663; Matter of Vola v New York State Human Rights Appeal Bd., 96 AD2d 513).
Determination confirmed, and petition dismissed, without costs. Kane, J. P., Main, Casey and Weiss, JJ., concur.